Citation Nr: 0905730	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for teeth other than 
teeth 7, 8, and 9 due to dental trauma to include for the 
purpose of VA outpatient dental treatment. 

2.  Entitlement to service connection for gastric ulcer 
disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in Nashville, Tennessee, which denied service connection 
for loss of teeth and a gastric ulcer, claimed as secondary 
to aspirin intake to control tooth pain.  A separate rating 
decision in August 2004 granted service connection for tooth 
7.  The Board previously remanded this case in August 2007 
for proper VCAA notice to be provided, for additional VA 
dental and gastrointestinal examinations, and for additional 
evidence to be gathered.  These tasks have been 
satisfactorily completed for the purposes of rendering a 
decision in the Veteran's case.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders); see also 38 C.F.R. § 4.2 (2008).  Following 
remand, a rating decision in July 2008 granted service 
connection for teeth 8 and 9.  Because the RO did not assign 
the maximum disability rating possible for the Veteran's 
service-connected disability, the appeal for a higher 
evaluation remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Veteran submitted a statement and a letter from a Dr. M, 
in September 2008, after the appeal was certified to the 
Board.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2008).  Nothing 
in the statement or doctor's letter indicates that additional 
records regarding this appeal should be obtained from any 
physician or facility.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Both the Veteran's statement and the doctor's letter 
are cumulative of evidence already in the claims file, and 
thus the Board concludes that remand for consideration by the 
agency of original jurisdiction (AOJ) is unnecessary.  See 38 
C.F.R. §§ 19.9(b)(3), 19.37(b), 20.1304(c).

The Veteran testified before the undersigned at a November 
2006 hearing at the RO, a transcript of which has been 
associated with the file.  


FINDINGS OF FACT

1.  The Veteran's loss of teeth other than numbers 7, 8, and 
9, is not the result of dental trauma in service.

2.  Gastric ulcer disease is less likely than not related to 
the Veteran's aspirin intake caused by in-service dental 
trauma.


CONCLUSIONS OF LAW

1.  Loss of teeth, excluding teeth 7, 8, and 9, was not 
incurred in or aggravated by service.  38 U.S.C. §§ 1110, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.381, 17.161 (2008).

2.  Gastric ulcer disease was not incurred in or aggravated 
by service; it may not be presumed to have been incurred 
therein; and it is not proximately due to or aggravated by 
the Veteran's service-connected loss of teeth 7, 8, and 9 due 
to dental trauma.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 1153, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in May 2004 gave the Veteran both second- and 
third-element notice as to the dental claim.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187.  That letter also gave the Veteran notice of the first 
three parts of the first-element Dingess notice as to the 
dental claim.  Also prior to initial adjudication of the 
Veteran's claims, a June 2004 letter gave the Veteran both 
second- and third-element notice as to the ulcer claim.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  That letter also gave the Veteran notice 
of the first three parts of the first-element Dingess notice 
as to the ulcer claim.

Although the Veteran did not receive full notice of the types 
of evidence needed to substantiate his claims prior to 
initial adjudication, this was not prejudicial to the Veteran 
because he was subsequently provided adequate notice in both 
March 2006 and September 2007.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).  Following the March 2006 
letter, which provided notice of Dingess elements four and 
five, the Veteran testified at a Travel Board hearing in 
November 2006.  The Board then remanded this case in an 
August 2007 decision, leading to the September 2007 letter, 
which fully notified the Veteran of all VCAA-related issues.  
After that time, the Veteran had some 10 months during which 
he could submit further evidence before the RO readjudicated 
the claim in July 2008, issuing a supplemental statement of 
the case (SSOC).  See id.  The Veteran underwent additional 
VA examinations in May 2008.  The notice and readjudication 
cured any prior VCAA notice defects.  See id.; Sanders, 487 
F.3d at 889.  

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The Veteran's service medical records 
are in the file.  The RO has obtained the VA treatment 
records requested in the previous Board remand.  Private 
medical records identified by the Veteran have been obtained, 
to the extent possible.  The Board notes the Veteran has 
attempted to obtain his immediate post-service dental and 
gastrointestinal medical records but has found them to be 
unavailable due to the passage of time.  The Veteran has at 
no time referenced other outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims 
which are not now associated with the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C. § 5103A(d).  The 
Veteran was afforded medical examinations in May 2008 to 
obtain an opinion as to whether his dental and gastric ulcer 
disabilities can be directly attributed to service.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a).  
Indeed, the Board previously remanded this case for the 
examinations, which are adequate bases upon which to decide 
the case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
 

A.  Loss of Teeth Due to Dental Trauma

The Veteran is claiming service connection for loss of teeth, 
essentially as secondary to trauma.  Essentially, the Veteran 
alleges he was hit in the face during a firing accident in 
the military in August 1957 causing dental trauma to tooth 
number 7.  The accident also required the excision of teeth 
numbered 8 and 9.  The Veteran further alleges because of 
this initial dental trauma, he suffered with chronic dental 
problems various teeth.  This dental damage, the Veteran 
claims ultimately led to the excision of teeth numbered 17, 
18, 19, 21, 29, 30, 31 and 32.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service dental records confirm the 1957 
accident and trauma to tooth 7 due to the gun discharge. The 
Navy dentist removed teeth 6 and 8 at the same time as tooth 
7 in 1957 because they were loose.  The VA examiner in May 
2008 opined that injuries to tooth 7, as well as teeth 8 and 
9, were at least as likely as not the result of the gun 
trauma in service.  As indicated in the introduction, these 
teeth were already service-connected by the RO for dental 
treatment purposes.

In regard to the other claimed teeth, insofar as the Veteran 
is claiming he is entitled to compensation for these teeth, 
the Board finds his claim fails as a matter of law.  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  See also Mays v. Brown, 5 
Vet. App. 302 (1993).  Service connection for compensation 
purposes is not available for a dental condition other than 
one resulting from dental trauma.  VA's General Counsel held 
that dental treatment of teeth, even extractions, during 
service did not constitute dental trauma.  See VAOPGCPREC 5-
97.

Here, the Veteran's service treatment records confirm he 
suffered from dental trauma to tooth number 7.  The records 
are silent, however, with regard to the teeth currently on 
appeal, to include teeth numbered 17, 18, 19, 21, 29, 30, 31 
and 32.  Accordingly, service connection for compensation 
purposes for these teeth is barred as a matter of law.  See 
38 C.F.R. §§ 3.381, 17.161.  (The significance of finding a 
dental condition is due to service trauma is that a Veteran 
will be eligible for VA outpatient dental treatment, without 
being subject to the usual restrictions of a timely 
application and one-time treatment. 38 C.F.R. § 17.161(c).)

Service connection, however, may still be established solely 
for dental treatment purposes.  The determination of whether 
service connection may be established for the purpose of 
outpatient dental treatment is based on the criteria set 
forth in the regulations.  See 38 C.F.R. § 3.381 (2008).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  In 
determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
See 38 C.F.R. § 3.381(c).

With respect to dental conditions noted at entry and treated 
during service, the principles for determining whether a 
grant of service connection for treatment purposes is 
warranted are as follows:

(1) Teeth noted as normal at entry will be 
service-connected if they were filled or extracted 
after 180 days or more of active service.

(2) Teeth noted as filled at entry will be 
service-connected if they were extracted, or if 
the existing filling was replaced, after 180 days 
or more of active service.

(3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that 
they were filled during service.  However, new 
caries that developed 180 days or more after such 
a tooth was filled will be service-connected.

(4) Teeth noted as carious but restorable at 
entry, whether or not filled, will be service-
connected if extraction was required after 180 
days or more of active service.

(5) Teeth noted at entry as non-restorable will 
not be service-connected, regardless of treatment 
during service.

(6) Teeth noted as missing at entry will not be 
service-connected, regardless of treatment during 
service.

38 C.F.R. § 3.381(d).

In addition to the above principles, certain specific dental 
conditions will not be considered service-connected for 
treatment purposes, including:

(1) Calculus; (2) Acute periodontal disease; (3) 
Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or in-service 
trauma; and (4) Impacted or malposed teeth, and 
other developmental defects, unless disease or 
pathology of these teeth developed after 180 days 
or more of active service.

38 C.F.R. § 3.381(e).

Finally, teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service.  38 C.F.R. § 
3.381(f).

As already alluded to, there are various categories of 
eligibility for VA outpatient dental treatment, to include 
Veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
Veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within one year 
after service, for service that was before October 1, 1981 
(Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rating by reason of individual 
unemployability (Class IV eligibility); those who participate 
in a rehabilitation program under 38 U.S.C. chapter 31 (Class 
V eligibility); and those who are scheduled for admission or 
who are otherwise receiving care and services under Chapter 
17 of 38 U.S.C. (Class VI eligibility). 38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

Regarding teeth other than 7, 8, or 9, service connection is 
not warranted.  The Veteran's entrance exam indicates 
numerous maxillary and posterior teeth indicated for 
extraction which service records show were extracted prior to 
his discharge.  At his entrance examination in August 1955, 
the Veteran was missing teeth 1, 16, 17, 19, 30, and 32.  
Service treatment records from August 1957, at the time tooth 
7 was removed, indicates the Veteran had poor dental hygiene 
and required extensive treatment.  In a September 1957 
consultation sheet, the dentist ordered extraction of teeth 
1, 11, 12, 13, 14 (root), 15, and 16.  At the time he 
separated from service in November 1957, the Veteran was 
missing teeth 1-8, 14, 16, 19, and 31-32.  Teeth 9-13, 15, 
18, 22-24, 28, and 30 were noted to be restorable.  

The Veteran's maxillary dentition is now absent, and the 
Veteran reported he had the rest of the maxillary teeth 
(apparently teeth 9-13 and 15) extracted in the year 
following service.  Teeth 17, 18, 19, 21, 29, 30, and either 
31 or 32 are now absent as well.  The VA examiner reviewed 
the Veteran's file and stated he saw no correlation or 
problem resulting from the gun accident to the loss of teeth 
marked for extraction at entrance to service.  In any event, 
these were noted to be nonrestorable due to dental caries, as 
the VA examiner stated, and thus cannot be service connected.  
See 38 C.F.R. § 3.381(d)(5).  The VA examiner concluded that 
the Veteran's other tooth loss is a direct result of dental 
caries and a history of poor oral hygiene, and that it is 
unlikely due to periodontal disease.  Cf. 38 C.F.R. § 
3.381(f) (teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service).  

It follows that the Board finds no basis for establishing the 
Veteran's entitlement to VA outpatient dental treatment on 
the premise of the alleged dental trauma for teeth other than 
7, 8, and 9. There also is no evidence of a compensable 
service-connected dental disability.  Further, as to a 
noncompensable condition, he did not apply for treatment 
within one year of his discharge from service as required by 
regulation for Veterans discharged prior to October 1, 1981. 
While it is unclear whether he was notified of this 
restriction by the appropriate service department at the time 
of his discharge, such notification is not required for 
service personnel who are discharged prior to 1982.  See 38 
U.S.C.A. § 1712(a)(2).  See also Woodson v. Brown, 8 Vet. 
App. 352 (1995).  He also was not a POW, does not have a 100-
percent service-connected disability rating, did not apply 
for retroactive benefits, does not have a dental condition 
that has been adjudicated as aggravating a service-connected 
disability, has not been treated for a dental disorder 
professionally determined as necessary for participation in a 
VA vocational rehabilitation program, and is not receiving 
other VA medical care where it has been determined that the 
dental disorder is complicating a medical disorder.  See 38 
U.S.C. § 1712; 38 C.F.R. § 17.161. Accordingly, the Board 
finds that the criteria for entitlement to VA outpatient 
dental treatment are not met.

The Board gives a Veteran the benefit-of-the-doubt when the 
evidence is equally for and against a claim; however, when, 
as here, the preponderance of the evidence is against the 
Veteran's claim, that doctrine is inapplicable.  Service 
connection for teeth other than 7, 8, or 9 is denied to 
include for VA outpatient dental services.  See 38 U.S.C. §§ 
1131; 5107(b); Gilbert, 1 Vet. App. at 55.

B.  Gastric Ulcer

The Veteran claims his gastric ulcer is secondary to his in-
service dental trauma, being caused by excessive aspirin 
intake to assuage the mouth pain.  The Board first considers 
direct service connection, then any applicable presumption, 
and finally, secondary service connection.

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson, 12 Vet. App. 
at 253.

The Veteran is currently diagnosed with various stomach 
disabilities, including gastritis, and had gastric surgery in 
1971 and peptic ulcer surgery in 1996.  See Hickson, 12 Vet. 
App. at 253.  There is, however, no in-service record of any 
injury, complaint, or treatment of a stomach disability and 
thus, there can be no direct service connection.  See 
Hickson, 12 Vet. App. at 253.

Service connection may also be established for a current 
disability on the basis of a legal presumption that certain 
chronic diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309(a).  Presumptive service connection for peptic 
ulcers may be established by showing that the Veteran served 
continuously for more than 90 days during a period of war and 
that they manifested to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  Here, the earliest evidence of the 
Veteran's peptic ulcers is the 1971 surgery, some 14 years 
after discharge, and thus the presumption is inapplicable.  
See 38 C.F.R. § 3.307(a).

Finally, service connection may also be established on a 
secondary basis for disability which is proximately due to, 
or the result of, a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  This entails "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.  

The Veteran is currently diagnosed with various stomach 
disabilities, as discussed above.  See Allen, 7 Vet. App. at 
448.  There is no evidence in the Veteran's STRs regarding 
excessive aspirin use, nor are any other post-service records 
prior to 1999 available to document it.  The Veteran claims 
doctors have been treating his stomach issues on the basis 
that the aspirin caused his stomach problems for many years.  
Interfaith Clinic records since 1999, which the Veteran has 
submitted, do not include any mention of aspirin intake 
regarding the Veteran's problems.  They do consistently note 
his smoking habit and alcohol abuse, in records from March 
2000, June 2000, March 2001, April 2001, May 2001, October 
2003, and November 2003.  

VA treatment records starting in August 2004 and continuing 
through late September 2006 document the Veteran's continued 
alcohol and tobacco use.  In August 2004, the Veteran 
reported occasional heartburn and indigestion and that it was 
controlled with an H2 blocker.  He was noted positive for H. 
pylori in February 2005, and, as the August 2, 2004 report 
states, is status post subtotal gastrectomy with vagotomy in 
1971 for peptic ulcers, intractable pain with some dyspepsia 
controlled via H2 blockers.  An August 2005 note reports 
tobacco dependence, 1 pack per day, and alcohol use or abuse.  
In an April 26, 2006, addendum to a report, a doctor 
described the Veteran's stomach problems and some symptoms, 
stating he had an apparent GI bleed that need emergency room 
attention.  In describing the Veteran's history, the doctor 
noted the Veteran's history of GERD and PUD, as well as his 
gastrectomy and concluded by noting the Veteran's history of 
alcohol use or abuse.  The doctor did not note aspirin 
consumption regarding this issue.  In a September 29, 2006 
report, the Veteran told a VA doctor and a nurse he was 
taking low dosage aspirin per his doctor and that this 
bothered his stomach and felt like his old ulcer.  Taking 
Tagamet helped him and he stopped taking aspirin.  The 
Veteran related that he took so much aspirin in the military 
that it ate his stomach up.  This report also stated the 
Veteran continued to smoke and drink.

The VA examination included an addendum from a VA 
gastroenterologist, who reviewed the Veteran's claims file 
and specifically referred to reviewing letters from Dr. M, 
which will be discussed later.  The VA gastroenterologist 
stated that it is much less likely than not that the 
Veteran's stomach disabilities are the result of excessive 
aspirin intake.  He stated there were too many other 
associated risk factors, such as a 50-year one pack per day 
smoking habit and significant alcohol consumption.  In 
addition, the gastroenterologist noted that Helicobacter 
pylori, though an infrequent cause of peptic ulcer disease, 
could not be diagnosed or treated in the 1970s when the 
Veteran had his first stomach surgery.  Helicobacter pylori 
is a bacterium that causes gastritis and pyloric ulcers and 
is also associated with stomach cancer.  See Dorland's 
Illustrated Medical Dictionary 840 (31st ed. 2007).  The 
gastroenterologist found no definite documentation of 
excessive aspirin intake and, based on the intercurrent 
causes, concluded that the Veteran's stomach disabilities are 
less likely than not the result of excessive aspirin intake.  

The Board has considered the Veteran's statements, both in 
various correspondences and at the Travel Board hearing, to 
the effect that his aspirin intake caused his stomach issues 
and that doctors had treated him on that basis in the past.  
The Board considers the Veteran's wife's statements at the 
Travel Board hearing.  While the Veteran is competent to 
report what he experiences, such as pain, and his wife is 
competent to report what she has seen, such as the Veteran's 
struggles with his disabilities, neither is shown to have the 
medical expertise necessary to diagnose the etiology of the 
Veteran's stomach disabilities.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Without discounting these lay reports, the 
Board notes that both VA examiners considered this claim and 
both concluded that it was not medically supported.  

In addition, the Board has considered and notes that the VA 
examiner considered the Veteran's private doctor, Dr. M's 
communications regarding the etiology of his stomach 
disabilities.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992) (while the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, the 
Board is free to assess medical evidence and is not compelled 
to accept a physician's opinion); Willis v. Derwinski, 1 Vet. 
App. 66 (1991) (same).  Dr. M's December 2006 and November 
2008 letters states the Veteran's gastritis and peptic ulcer 
disease, which led to the 1971 subtotal gastrectomy, were due 
to long-term aspirin use.  He did not discuss the Veteran's 
alcohol use, his tobacco dependence, or the Veteran's 
positive test results for Helicobacter pylori.  The VA 
examiner, a gastroenterologist, discussed these intervening 
causes and concluded they made it much less likely that 
aspirin intake caused the stomach disabilities.  VA treatment 
records also describe the Veteran's tobacco dependence and 
alcohol use, as well as positive results for Helicobacter 
pylori; while they include the Veteran's reports of his 
theory that aspirin intake caused his stomach issues, no VA 
treatment record endorses this theory.  The Board concludes 
the VA examiner's discussion and consideration of the 
intercurrent causes of the Veteran's stomach disabilities, as 
well as his status as a gastroenterologist, give more weight 
to his conclusions.  

When the evidence is equally for and against a claim, the 
Board gives a Veteran the benefit-of-the-doubt; however, 
when, as here, the preponderance of the evidence is against 
the Veteran's claim, that doctrine is inapplicable.  Service 
connection for the stomach disability is denied.  See 38 
U.S.C. §§ 1110, 1131, 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for teeth other than teeth 
7, 8, and 9, due to dental trauma is denied.

Entitlement to service connection for gastric ulcer disease 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


